MAINE SUPREME JUDICIAL COURT                                         Reporter of Decisions
Decision:    2022 ME 7
Docket:      Oxf-21-172
Submitted
  On Briefs: October 20, 2021
Decided:     January 27, 2022

Panel:       STANFILL, C.J., and MEAD, GORMAN, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.



                                TERESA D. NEEDHAM

                                            v.

                               CHARLES D. NEEDHAM


JABAR, J.

         [¶1] Charles D. Needham appeals from a divorce judgment entered by

the District Court (Rumford, Ham-Thompson, J.) on May 11, 2021. Among other

provisions, the court awarded shared parental rights and responsibilities

concerning the Needhams’ minor children. Because the court based that

determination on hearsay evidence, we vacate the judgment.

                                   I. BACKGROUND

         [¶2] Teresa D. Needham filed a complaint for divorce on December 2,

2019, and the court held a final hearing on February 18, 2021. At the hearing,

Charles was represented by counsel, but Teresa was not. The record supports

the following facts, which are not in dispute. See Sulikowski v. Sulikowski, 2019
2

ME 143, ¶ 2, 216 A.3d 893; Teele v. West-Harper, 2017 ME 196, ¶ 2, 170 A.3d

803.

       [¶3] During the hearing, the court heard testimony regarding Charles’s

substantiation by the Department of Health and Human Services for sexual

abuse of a child.1 The matter came up for the first time when Teresa, while

explaining what contact Charles had with the children during the pendency of

the divorce proceedings, attempted to relate what an employee of the

Department told her regarding its substantiation concerning Charles. Charles

objected on hearsay grounds, and the court sustained the objection. After the

court instructed Teresa to testify only about what she personally knew, she

stated that the Department told her that Charles could not have contact with


   1 The Department must receive and promptly investigate reports of child abuse and neglect.

22 M.R.S. § 4004(2)(A)-(B) (2021). For each case the Department investigates, it must determine
whether a child has been harmed and, if so, the degree of harm or threatened harm by a person with
responsibility for the child’s health or welfare. 22 M.R.S. §§ 4002(9), 4004(2)(C-1) (2021). In each
case, the Department makes that determination through a “substantiation process.” Id.
§ 4004(2)(C-1); 10-148 C.M.R. ch. 201 (effective May 15, 2017). After investigating allegations of
child abuse or neglect, the Department determines whether the investigated person is
“substantiated,” “unsubstantiated,” or “indicated.” 10-148 C.M.R. ch. 201, § III(B). “‘Substantiated’
means an administrative determination made by the Department . . . that an individual or legal entity
was the person responsible for a child who was subject to ‘abuse or neglect’ where either (1) the
abuse or neglect was of high severity or (2) the individual or legal entity poses a threat of harm to
children for whom the individual or legal entity may become responsible through employment or
volunteer activities.” Id. § V(L-1). “[T]he focus of the process is on the harm to the child and not
blame of the person responsible for the child . . . .” Id. § IV(B)(6). A person who has been
substantiated has the right to appeal the Department’s finding of substantiation through an
administrative process, which consists of a paper review followed by an administrative hearing. Id.
§§ VII(C)-(F), VIII-XI. A substantiation determination may have adverse collateral consequences,
including the loss of employment or government benefits. Id. §§ V(C-1)(1)-(2), VII(B); see also In re
Ciara H., 2011 ME 109, ¶ 3, 30 A.3d 835; In re Nicholas S., 2016 ME 82, ¶ 8, 140 A.3d 1226.
                                                                                 3

their children because of the substantiation. Charles again objected on hearsay

grounds. The court once again sustained the objection and instructed the

witness not to testify to what someone else told her. Teresa then offered a letter

she received from a Department employee. Again, Charles objected on hearsay

grounds, and, again, the court sustained the objection.

      [¶4] After hearing testimony about Charles’s contact with the children

during the previous two years, the court asked Teresa why she believed that

the court should not award Charles any rights of contact in the divorce

judgment. She responded, “He has been substantiated by the Department.”

Charles objected again, but this time the court, without explanation, overruled

the objection. Teresa then testified that Charles had been substantiated on two

different occasions. The court asked why he had been substantiated. Teresa

responded that “[h]e was substantiated for high severity sexual abuse and high

severity emotional maltreatment, as well as the threat of the first

substantiation,” and added that “I believe based on [the] two substantiations,

he is a threat to the children. And his behaviors escalated, and I don’t think they

are safe around him.”
4

      [¶5] During cross examination, Charles’s attorney elicited from Teresa

that she had no knowledge of the evidence supporting the substantiations or of

the process the Department followed to make those determinations.

      [¶6] Charles testified during the hearing that the Department first

substantiated him in 2016 and concluded that he posed a low risk of abuse. He

also said that the Department made that determination based on charges

pending against him in New Hampshire and that those charges were ultimately

dismissed.     He further denied the allegations contained in a second

substantiation from 2019, which, he said, he was in the process of appealing.

      [¶7] At the conclusion of his direct examination, the court began a

lengthy examination of Charles regarding the Department’s substantiations

against him.     Charles’s attorney immediately objected to the court’s

examination on hearsay grounds. After a lengthy colloquy with counsel, the

court overruled the objection, concluding, “The Court is not saying that the

substantiation is accurate or inaccurate because Mr. Needham is in the appeal

process, and it’s not a final determination. But the Court needs to be aware of

what the Department has substantiated him for.” The court then elicited

particulars from Charles regarding the 2019 substantiation, including that he

was substantiated for mental anguish and abuse and the alleged sexual assault
                                                                               5

of his former girlfriend’s teenage daughter; that the substantiation for mental

anguish and abuse was overturned after a paper review; and that no criminal

charges related to this substantiation had been filed. Charles again denied all

the allegations contained in the substantiation.

      [¶8] The court issued a written judgment and stated that it had concerns

about both parents. In addition to its concerns about Charles’s substantiations,

the court also had “significant concerns” about Teresa’s ability to parent after

it heard evidence that Teresa (1) threatened to stab one of her daughters with

a pair of scissors, (2) pulled her step-daughter by the hair across a room, and

(3) spanked her children with “inanimate objects.”

      [¶9] In light of all these concerns, the court ordered Charles to engage in

a psychosexual evaluation.     The court then allocated parental rights and

responsibilities pending the outcomes of the psychosexual evaluation and

substantiation appeal and ordered that (1) the children would primarily reside

with Teresa and (2) Charles would have the right to supervised contact. The

court further ordered, however, that if Charles’s evaluation reflected that he is

a low risk to children and if he successfully appealed the substantiation, then

the children would primarily reside with him and supervised contact would no
6

longer be required. Charles timely appealed. See 19-A M.R.S. § 104 (2021);

14 M.R.S. § 1901 (2021); M.R. App. P. 2B(c)(1).

                                       II. DISCUSSION

       [¶10]     The central issue before us is the admission of testimonial

evidence regarding the substantiations against Charles. Charles contends that

the evidence regarding his substantiations is hearsay and that the court, despite

its statement to the contrary, considered that evidence “for the truth of the

matter asserted.” He further contends that this evidence prejudiced him

because the court relied upon the 2019 substantiation in fashioning its award

of parental rights and responsibilities and primary residence, which the court

conditioned upon the results of a favorable psychosexual evaluation. The

judgment states: “If and when the psychosexual evaluation determines

[Charles] is a low risk to children, the substantiation has been successfully

appealed, [Charles] is employed where he works the day shift, and [Teresa has

had an opportunity to object to] the evaluation, the children shall primarily

reside with [Charles].”2



   2 Although not raised on appeal, as a general matter it is the court’s responsibility to award

parental rights and responsibilities and the court may not condition a parent’s parental rights upon
the approval of a third party, such as a therapist. Levy, Maine Family Law § 6.2[1] at 6-6 (8th ed.
2013); see also Knight v. Knight, 680 A.2d 1035, 1038 (Me. 1996); Pearson v. Wendell, 2015 ME 136,
¶¶ 32-37, 125 A.3d 1149.
                                                                                               7

A.       Hearsay

         [¶11] We review de novo a trial court’s decision to admit evidence of a

statement that may be hearsay. State v. White, 2002 ME 122, ¶ 13, 804 A.2d

1146. Hearsay is an out-of-court statement made by a declarant offered in

evidence by a witness to prove the truth of the matter asserted and is generally

inadmissible. M.R. Evid. 801, 802. Although M.R. Evid. 803(22) provides an

exception to this rule for the admission of judgments of a previous conviction,3

that exception is limited and “exclude[s] lesser offenses where the motivation

to defend vigorously may be lacking.” Field & Murray, Maine Evidence § 803.22

at 505 (6th ed. 2007). Accordingly, we have previously said that evidence of

neither a traffic infraction adjudication nor a misdemeanor assault conviction

was admissible to establish the facts underlying those determinations. See

Morrell v. Marshall, 501 A.2d 807, 808-09 (Me. 1985); In re Thomas B., 1998 ME

236, ¶ 5, 719 A.2d 529.

         [¶12] In Morrell, we held that “[e]vidence of Marshall’s traffic infraction

adjudication was clearly hearsay.” 501 A.2d at 808. There, Marshall appealed

from a Superior Court judgment entered after a jury found him liable for



     M.R. Evid. 803(22) “makes evidence of a conviction of a crime punishable by imprisonment for
     3

one year or more admissible for the purpose of proving any fact essential to the judgment.” Field
& Murray, Maine Evidence § 803.22 at 505 (6th ed. 2007).
8

damages suffered by the plaintiffs in an automobile collision. Id. We vacated

the judgment because the trial court admitted evidence of Marshall’s District

Court adjudication for violating the “failure to yield” statute when he collided

with the plaintiffs. Id. That adjudication was hearsay because “[i]t recounted a

statement made by an out-of-court declarant (namely, the District Court

adjudication) offered in evidence to prove the truth of the matter asserted

(namely, that defendant was driving on the wrong side of the road at the time

of the collision).” Id.

      [¶13] Relevant here, we further explained:

      The hearsay in question not only went to the heart of the factual
      issue that the jury had to decide, but also carried the heavy
      authority of a decision of the District Court. It put defendant in the
      position of asking the jury to second-guess the court that had
      already found that he had failed to yield, as well as the police officer
      who after investigation had charged him with that traffic infraction.
      That evidence effectively deprived defendant of an independent
      evaluation by the jury of the conflicting testimony regarding his
      negligence. He is entitled to a trial free of that handicap.

Id. at 809.

      [¶14] Charles found himself in a similar situation during the final divorce

hearing. As in Morrell, evidence of Charles’s substantiation by the Department

was clearly hearsay because it recounted a statement made by an out-of-court

declarant, the Department, offered in evidence to prove the truth of the matter
                                                                                9

asserted—that Charles had been substantiated by the Department for sexual

abuse against a child.

      [¶15] During the trial, the court told Charles that it would not consider

evidence of his substantiation for its truth. The court explained that it: “is not

saying that the substantiation is accurate or inaccurate because [Charles] is in

the appeal process, and it’s not a final determination. But the Court needs to be

aware of what the Department has substantiated him for.”            Despite this

statement, however, there can be no question that the court considered the

evidence of the substantiation for its truth because there was no other evidence

regarding allegations of sexual abuse against Charles upon which the court

could have relied in crafting its judgment. Thus, the evidence regarding

Charles’s substantiation was inadmissible hearsay.

B.    Prejudicial Error

      [¶16] Having determined that the court admitted hearsay evidence, we

now consider whether that error was harmless. We will hold that a preserved

error is harmless only if it is highly probable that the error did not affect the

judgment. White, 2002 ME 122, ¶ 16, 804 A.2d 1146; see also In re Scott S., 2001

ME 114, ¶¶ 24-25, 775 A.2d 1144.
10

      [¶17] Here, the trial court used the evidence of Charles’s substantiation

to conclude that it would not be in his children’s best interests to grant him

primary residence or unsupervised rights of contact until he successfully

completed a psychosexual evaluation. See 19-A M.R.S. § 1653(3) (2021). Again,

because there was no other evidence regarding allegations of sexual abuse by

Charles, we are certain that the evidence of the substantiation played an

important role in the court’s judgment. See In re Elijah R., 620 A.2d 282, 285-86

(Me. 1993).

      [¶18] We understand why the court felt conflicted. As the court said

during the final hearing:

      [A]s it stands right now, I have a mother that yells and swears at at
      least one child, and appears to be more than one child, threatens to
      stab a child, threatens to beat children, grabs a stepdaughter by the
      hair and slaps her across the face, spanks the children with a
      spatula or inanimate objects, and claims she hasn’t done that for a
      year, claims there isn’t any bruising left over.

      Then over here, I have [Charles] that, based upon the evidence I’ve
      heard, has been substantiated twice, once in [2016], and once in
      2019. And what has come in is 2016, and there was low risk of
      abuse. What’s come in with respect to the 2019 is that there’s a
      high severity of risk of abuse. Granted, he’s in the stage where he’s
      appealing it.

      So where do I place these children? I have two parents that
      possibly present a significant risk to these children. The
      substantiation is still in the process of being appealed, and I
      question [Teresa’s] behavior. I -- I think the Court needs some
                                                                                                     11

        frame of reference as to what he’s been substantiated for. I’m not
        saying that it’s true or it’s not true, but I honestly don’t know what
        to do, other than to call the Department at this point in time and
        say, I’m concerned about these three children, I need you to
        investigate, and investigate now, hold the proceedings as it
        pertains to the children, and have them come back and report to
        the Court because I, actually, am really concerned about these kids.

The court found itself in a very difficult situation because it had an obligation

to render a decision in the best interests of the children. The court’s dilemma

was further compounded by the fact that Teresa was unrepresented by counsel.

        [¶19] Nevertheless, the court did have other avenues it could have

pursued before issuing its final judgment. The court certainly would have been

justified in continuing the proceeding to hear testimony and consider

additional evidence from the Department or other first-hand witnesses

regarding the facts surrounding the substantiation. See M.R. Civ. P. 40(c); cf.

Bradshaw v. Bradshaw, 2005 ME 14, ¶ 9, 866 A.2d 839. The court also could

have ordered the Department to investigate the parents for suspected abuse as

part of a custody study.4 19-A M.R.S. § 905 (2021); see Ziehm v. Ziehm, 433 A.2d

725, 727-29 (Me. 1981) (explaining the great evidentiary value of a custody

study conducted pursuant to section 905’s predecessor statute); see also Levy,



   4In the judgment, the court did say that it “will be sending a copy of this Order to the [Department]
requesting that the Department investigate this family.”
12

Maine Family Law § 6.3[5] at 6-32 to -34 (8th ed. 2013). Lastly, the court could

have appointed a guardian ad litem (GAL) pursuant to 19-A M.R.S. § 1507

(2021), and the GAL could have requested medical or psychological evaluations

of the parties, id. § 1507(3)(B)(5).5

C.       Conclusion

         [¶20] Here, most of the evidence concerning the allegations giving rise

to the 2019 substantiation was elicited by the court during its extensive

examination of Charles, which occurred despite the objection of his attorney.

Given the explosive nature of the allegations of child sexual abuse and the effect

of the evidence on the judgment, we cannot say that the error was harmless.6

See Banks v. Leary, 2019 ME 89, ¶ 19, 209 A.3d 109.

         [¶21] We vacate the judgment and remand to the District Court to

proceed in a manner consistent with this opinion.


     5Notes from a mediation session held in July 2020 show that the parties wanted the court to
appoint a GAL and that Charles offered to pay for the GAL’s services if Teresa could not contribute.
On September 18, 2020, the court (Spooner, M.) held a hearing on a motion to appoint a GAL on
September 18, 2020, and denied the request because it found that, by that time, neither parent had
the ability to pay a retainer. Title 19-A M.R.S. § 1507(7) (2021) states that “[p]ayment for the services
of the [GAL] is the responsibility of the parties, as ordered by the court.” Given the court’s justified
concerns about this family, it could have asked an attorney rostered as a GAL to serve either pro bono
or for a reduced fee. See M.R.G.A.L. 2(b)(5).
    6 Allegations of sexual abuse of children are highly inflammatory. Although Charles did not object

to the evidence of his substantiations on the ground that it was unfairly prejudicial, we may consider
prejudice in determining whether the court’s error was harmless. See M.R. Evid. 403 (“The court may
exclude relevant evidence if its probative value is substantially outweighed by a danger of . . . unfair
prejudice . . . .”); see also M.R. Civ. P. 61; Banks v. Leary, 2019 ME 89, ¶ 19, 209 A.3d 109.
                                                                           13

        The entry is:

                           Judgment vacated.       Remand for further
                           proceedings consistent with this opinion.



Christopher S. Berryment, Esq., Mexico, for appellant Charles D. Needham

Teresa Needham, appellant pro se


Rumford District Court docket number FM-2019-107
FOR CLERK REFERENCE ONLY